DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 17-27) in the reply filed on 8/9/2021 is acknowledged.
In relation to the species election, applicant's election with traverse of Species I, Sub-Species C (claims 1-10 and 17-21) in the reply filed on 8/9/2021 is acknowledged.  Note that the applicant did not traverse the species election, just the sub-species election.  The traversal is on the ground(s) that sub-species A and C are not mutual exclusive because the flexibility of the hook 12 need not always be accompanied by the notches and/or the additional latch arm as supported by paragraph 0064 of the specification which indicates that the hook 12 “can be slightly flexible to enable the hanger 10 to ‘latch’ or ‘clip’ onto the miniature closet rod 40”.  This is not found persuasive because the applicant is actually further supporting the mutual exclusive characteristics of each of these embodiments.  For example, the hook configuration of figures 1-2 and 20 (sub-species a) includes smooth unbroken outer and inner hook surfaces (i.e. no notches, no latch) with a different shaped opening than that of the hook configuration of figure 21 which includes notches (132, 134, 146, 148), a latch (122) and an opening (136) with a more elongated shape.  Just because the hook configuration of 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 2, 5, 6 and 9 is objected to because of the following informalities:  
Within the first line of claim 2, the recitation, “wherein the means latching” should be replaced with “wherein the means for latching”.
Within the tenth line of claim 5, it appears that “the latch” should be “the latch arm”.  
Within the second line of claim 6, the recitation, “a first notch latch arm” should be “a first notch in the latch arm”.
Within the third line of claim 9, the term “as” should be replaced with “has”.
Additionally, regarding claim 9, the phrase “the second extremity” should be replaced with “a second extremity” to avoid lack of antecedent basis issues.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 10 both recite the limitation "the bar" in the fifth line and first line, respectively.  There is insufficient antecedent basis for this limitation in the claims.  Is the applicant referring to the functional closet rod or the pant bar 16 as discussed within the specification?  Is claim 10 meant to be dependent from claim 9?  For the purpose of this Office Action, the bar will be considered to be the pant bar (16).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STROUTS (US 2004/0069819 A1).
Regarding claim 1, STROUTS discloses a clothes hanger (10) comprising a head (12; 20, 32) defining a hook (20) and the hook defining a central axis (through center of 20a), the head has a thickness (shown in fig. 3) measured parallel to the central axis, and the hook (20) defines a radius of curvature having a center at the central axis; a first arm (14) that extends from the head (12) to a first extremity, and the first arm has a 
Regarding claims 9 and 10, STROUTS discloses a second arm (16) that extends from the head (12) to a second extremity, the second arm has a thickness (shown in figure 3) measured parallel to the central axis, the thickness of the second arm equal to the thickness of the head (note that wire member 34, which forms both the head 12 and arms 14, 16, has uniform cross-section as indicated within para 0028 and as shown in figures 3-7).  STROUTS further discloses a bar (18) coupled to the second extremity wherein the bar has a length and the length is centered below the central axis of the hook (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over STROUTS (US 2004/0069819 A1).

However, STROUTS fails to disclose the span defined by the displaced rotational orientation of the hook being greater than twice the radius of curvature of the hook.  Applicant has not disclosed that having this particular span is for any particular purpose besides personal preference.  Moreover, it appears that the hook would perform equally well with the span of STROUTS in order to allow a closet rod to pass through the entrance channel.  For further support, please note paragraph 0092 of the applicant’s specification wherein the applicant recites, “Moreover, the hook 12 has a deflected or displaced rotational orientation in which the17 Austin_8239-vl/73971-10373971-103span S of the entrance channel 29 is greater than twice the radius of curvature of the hook. Stated differently, in the displaced orientation of the hook 12 the span S is slightly larger than the diameter of the miniature closet rod 40 (not shown).”  Note that STROUTS discloses the span, in the displaced orientation of the hook, being slightly larger than the diameter of the closet rod (para 0026) (Fig. 8) as suggested by the applicant.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have .    

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over STROUTS (US 2004/0069819 A1) in view of LAM (US 5,520,311).
Regarding claims 3 and 4, STROUTS discloses a clothes hanger having a hook with a hinge region as discussed above.  However, STROUTS fails to disclose the hinge region of the hook having first and second notches as claimed.  The use of notches to promote bending is considered old and known in the art.  LAM discloses a hanger having a hinge region (around 174) with a first notch (172) which defines a closed bottom, an open top and a notch channel wherein the notch channel is parallel to a central axis as defined by the hook (Figures 8A and 8B).  LAM further discloses the hinge region (around 74) of the hanger having a second notch (177) located opposite the first notch wherein the second notch defines a closed bottom, an open top and a notch channel; the notch channel of the second notch being parallel to the central axis (Figures 8A and 8B).  LAM discloses the use of the first and second notches in order to define a living hinge to promote and ease bending.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hinge region of the hook of STROUTS with first and second notches, in light of the teachings of LAM, in order to define a living hinge to promote and ease bending.     

Claims 1, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WHITBY (US 6,874,210) in view of STROUTS (US 2004/0069819).
Regarding claims 1 and 9, WHITBY discloses a clothes hanger comprising a head (2) defining a hook (4) and the hook defines a central axis (as defined at center of upper curve), the head has a thickness measured parallel to the central axis, and the hook defines a radius of curvature (upper curvature) having a center at the central axis (Fig. 3).  WHITBY discloses a first arm (one of the downward sloping segments of 18) that extends from the head (2) to a first extremity wherein the first arm has a thickness measured parallel to the central axis.  WHITBY discloses a second arm (the other of the downwardly sloping segments of 18) that extends from the head (2) to a second extremity, the second arm has a thickness measured parallel to the central axis.  WHITBY discloses a means for latching (10) the hook onto the miniature closet rod (Fig. 3) (col. 3, lines 19-37).  However, WHITBY does not directly state that the thickness of the first arm is equal to the thickness of the head.  Note that WHITBY does seem to hint at such a configuration based on the recitation, “the clipping device is preferably constructed with the dimensions of a standard clothes hanger hook, well known by those skilled in the art” (col. 3, lines 21-24) (Fig. 3; integral configuration).  
STROUTS discloses a hanger (10) comprising a head (12) and a hanger body (including a first arm 14, a second arm 16 and a pants bar 18) wherein the thickness of the hanger body is equal to the thickness of the head (Figures 1 and 3-7) (para 0028). One with ordinary skill in the art can see that having the thickness of the head and the thickness of the body being equal is advantageous in order to simplify and ease the 
Regarding claim 5, WHITBY discloses the means for latching comprising a latch arm (10) that defines a proximal end (14) and distal end (12), the proximal end of the latch arm coupled to the head (2), and the latch arm extends toward a distal end of the hook (4) (Fig. 3); an entrance channel (small space between 12 and the end of the hook as best seen in figures 1, 2 and 4-6) defined between the distal end (12) of the latch arm and the distal end of the hook (Fig. 3); a hinge region (flexing area of 10) defined by the latch arm (10) (Fig. 3), the latch arm (10) configured to hinge about the hinge region (Fig. 3); and the latch has a rest rotational orientation in which the entrance channel defines a span less than twice the radius of curvature of the hook, and the latch arm has a displaced rotational orientation in which the entrance channel defines a span greater than twice the radius of curvature of the hook (Fig. 3).
Regarding claim 10, WHITBY further discloses a bar (bottom pants bar of 18) coupled to the second extremity wherein the bar has a length and the length is centered below the central axis of the hook (Fig. 3).

s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WHITBY (US 6,874,210) in view of STROUTS (US 2004/0069819) and in further view of LAM (US 5,520,311).
Regarding claims 6 and 7, WHITBY in view of STROUTS teaches a clothes hanger having a latch (10; WHITBY) with a hinge region as discussed above.  However, WHITBY in view of STROUTS fails to teach the hinge region of the latch having first and second notches as claimed.  The use of notches to promote bending is considered old and known in the art.  LAM discloses a hanger having a hinge region (around 174) with a first notch (172) which defines a closed bottom, an open top and a notch channel wherein the notch channel is parallel to a central axis as defined by the hook (Figures 8A and 8B).  LAM further discloses the hinge region (around 74) of the hanger having a second notch (177) located opposite the first notch wherein the second notch defines a closed bottom, an open top and a notch channel; the notch channel of the second notch being parallel to the central axis (Figures 8A and 8B).  LAM discloses the use of the first and second notches in order to define a living hinge to promote and ease bending.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hinge region of the latch of WHITBY in view of STROUTS with first and second notches, in light of the teachings of LAM, in order to define a living hinge to promote and ease bending.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WHITBY (US 6,874,210) in view of STROUTS (US 2004/0069819) and in further view of WOLFF (US 1,914,840).
.      

Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over STROUTS (US 2004/0069819 A1) in view of FERNANDEZ et al. (US 8,132,768).
.Regarding claims 17-20, STROUTS discloses a clothes hanger as discussed above.  STROUTS further discloses the clothes hanger in combination with and to be .      

Claim 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over STROUTS (US 2004/0069819 A1) in view of WHITBY (US 6,874,210).
Regarding claims 17-19 and 21, WHITBY discloses a system comprising a clothes hanger (2, 18; fig. 3) and a miniature closet rod (support rod with small diameter; col. 3, lines 25-31) defining a longitudinal central axis.  WHITBY discloses the clothes hanger comprising a head (2) defining a hook (4) for hanging on the miniature clothes rod wherein the hook defines a central axis (as defined at center of upper curve) coaxial with the longitudinal central axis, the head has a thickness measured parallel to the central axis, and the hook defines a radius of curvature (upper curvature) having a center at the central axis (Fig. 3).  WHITBY discloses a first arm (one of the downward sloping segments of 18) that extends from the head (2) to a first extremity wherein the first arm has a thickness measured parallel to the central axis.  WHITBY discloses a second arm (the other of the downwardly sloping segments of 18) that extends from the head (2) to a second extremity, the second arm has a thickness measured parallel to the central axis.  WHITBY discloses a means for latching (10) the hook onto the miniature closet rod (Fig. 3) (col. 3, lines 19-37).  WHITBY further discloses a radius of curvature defined by the hook (4), the radius of curvature sweeps out an inside annular surface, and the inside annular surface begins on an entrance side of the hook (Fig. 3).  WHITBY discloses the inside annular surface beginning on the entrance side of the hook below a straight line between an apex of the inside annular surface and the first 
However, WHITBY fails to disclose any further details of the closet rod.  FERNANDEZ discloses a closet rod (116A, 116B, 116C) (can be any number of sizes including “miniature”; 11B or 116C) at an offset below a horizontal surface (shelf 104) wherein the miniature clothes rod defines a longitudinal central axis (Figures 1-4).  It would have been obvious to a person with ordinary skill in the art at the time the invention was made to have combined the clothes hanger of WHITBY with the closet rod system of FERNANDEZ in order to store the hanger (and clothing hung therefrom) in a slidable, organized and accessible fashion.
Note that the last paragraph of the claim is considered purely functional language containing no further limiting structure.  Because WHITBY in view of FERNANDEZ discloses all the structure as claimed by the applicant, WHITBY in view of FERNANDEZ is considered fully capable of performing the claimed function.  To further elaborate, please note the size of the hanger of WHITBY as shown in figure 3 thereof and note the offset distance of as shown within figure 4 of FERNANDEZ.  Additionally, note that the hook of WHITBY completely encloses the closet rod, thus allowing the hanger to rotate therearound without detachment therefrom.      

Conclusion
The prior art made of record, as cited on the attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that all of US 2,876,938, US 2,693,303 and US 2,757,834 all disclose a hook with a latch arm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732